Mr. Justice Waterman delivered the opinion of the court. Counsel for appellant contend that the order removing appellant as executrix and appointing the State Bank administrator de bonis non ivas void. There is no reason for regarding these orders void. The court had jurisdiction of the subject-matter and of the party. The order to turn over property in her hands not being void, a failure to obey it, although it were erroneous, was a contempt of court. Uapalje on Contempt, Secs. 15, 16 and 17. We find in the order of commitment no such error as warrants a reversal. The order appealed from is therefore affirmed.